PER CURIAM.
Philip J. Scutieri, developer of the Sunrise Point Condominium Association, Inc., appeals from a final summary judgment in *304an action for malicious prosecution. We affirm.
Where, as here, a condominium association takes over litigation brought against the developer by individual unit owners and, as class representative, appears as the sole party plaintiff and settles the litigation, the developer may not sue the individual unit owners for malicious prosecution. Fla.R.Civ.P. 1.221; Della-Donna v. Nova Univ., Inc., 512 So.2d 1051 (Fla. 4th DCA 1987).
Affirmed.